Title: General Orders, 2 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Wednesday April 2d 1783.
                            Parole Nymph.
                            Countersigns Ode_Pindar
                        
                        For the day Lt Colonel E. Vose
                        B. Q. Mr 1st Massachusetts Brigade
                        For duty the 3d Massachusetts regiment.
                        The following principles being adopted in the settlement now commencing with the Army, it is desired that
                            they be attended to by the officers concerned viz.—First—The Accounts to be made out regimentally and include every
                            officer and soldier, except those mentioned in the third and fourth articles, following for the time he actually belonged
                            to the regiment—The transfer of officers or soldiers from one regiment to another, is to be noticed in the rolls; and the
                            pay accordingly to cease in the one regiment and commence in the other.
                        2d Three regimental rolls to be made out, one to include the time from June 1st 1778. to August 1. 1780—and
                            another from August 1st 1780 to January 1st 1782, and the other for the year 1782, which are to be seigned by the pay
                            master & officer who commanded the regt, as far as it can be done.
                        3d The officers who have been prisoners to be settled with for the time they were prisoners, individually and
                            not in the Regiments.
                        4th Regimental officers while they acted in the Staff of the Army are also to be settled with individually on
                            Certificates from the heads of the Departments in which they served.
                        5th The officers and men of the Commander in chiefs Guard to be settled with in their respective Lines and
                            regiments.
                        The regimental Pay Masters will call on the Quarter Master Genl for the necessary paper.
                        All the Drummers and Fifers in this Cantonment off duty will assemble tomorrow morning ten o’clock at Mr
                            Hiwells hutt for inspection and further instruction.
                    